DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/22/2021 and 06/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  the double “between” in the last limitation.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the double “the” in the last limitation.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “signal processing circuitry” in claim 1, of which claims 2-12 are dependent, “first selection circuit,” “second selection circuit,” and “switch circuit” in claim 3, “first detection circuit” and “second detection circuit” in claim 4, and “first selection circuit,” “second selection circuit,” “first amplification circuit,” and “second amplification circuit” in claim 10, of which claims 11 and 12 are dependent. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0033 of the instant application allows that the “signal processing circuitry” is formed by a computer.  The limitations of claims 3, 4, and 10 are all contained within the “signal processing circuitry.”
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Publication No. 2014/0176486 to Lee et al. (Lee).
As to claim 1, Lee discloses a position detection device comprising: 
a position detection sensor having a plurality of first loop electrodes arranged in a first direction so as not to overlap with one another (Fig. 5, 6; Para. 0068, sensing lines of touch screen), and having a plurality of second loop electrodes arranged in a second direction perpendicular to the first direction so as not to overlap with one another (Fig. 5, 6; Para. 0068, driving lines of touch screens); and 
signal processing circuitry coupled to the position detection sensor (Fig. 5, 6; Para. 0052-0053, 0068, main controlling unit; Fig. 7; Para. 0078-0079, s1010), wherein the signal processing circuitry, in operation, switches the position detection sensor between a first state in which the first loop electrodes and the second loop electrodes are coupled as coils to a first pointer through electromagnetic inductive coupling (Fig. 7, Para. 0080-0084; Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing), and a second state in which the first and second loop electrodes are coupled to a second pointer through capacitive coupling with opposite ends of each of the first loop electrodes and the second loop electrodes connected together or with one end of each of the first loop electrodes and the second loop electrodes left open (Fig. 7, Para. 0080-0084; Para. 0055, capacitance sensing unit, 130).

As to claim 2, Lee discloses the position detection device according to claim 1, wherein: the signal processing circuitry, in operation, switches the position detection sensor between the first state and the second state in a time division manner (Fig. 5, 6; Para. 0052-0053, 0068, main controlling unit; Fig. 7; Para. 0078-0079, s1010).

As to claim 3, Lee discloses the position detection device according to claim 1, the signal processing circuitry includes: 
a first selection circuit which, in operation, selects one or more of the first loop electrodes (Fig. 5; Para. 0042, first switching unit, 100); 
a second selection circuit which, in operation, selects one or more of the second loop electrodes (Fig. 5; Para. 0043, second switching unit, 110); and 
a switch circuit which (Fig. 5, 6; Para. 0052-0053, 0068, main controlling unit; Fig. 7; Para. 0078-0079, s1010), in operation, switches the position detection sensor between [between] a state in which each of the one or more of the first loop electrodes selected by the first selection circuit forms a coil (Fig. 7, Para. 0080-0084; Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing), and a state in which opposite ends of each of the one or more of the first loop electrodes selected by the first selection circuit are connected together or one end of each of the one or more of the first loop electrodes selected by the first selection circuit is left open (Fig. 7, Para. 0080-0084; Para. 0055, capacitance sensing unit, 130).
As to claim 4, Lee discloses the position detection device according to claim 1, further comprising: 
a first detection circuit which, in operation, detects a position indicated by the first pointer coupled to the first loop electrodes and the second loop electrodes through electromagnetic inductive coupling (Fig. 7, Para. 0080-0084; Fig. 4, 5; Para. 0047, 0049, 0060-0066, EMR sensing unit, 140); and 
a second detection circuit which, in operation, detects a position indicated by the second pointer coupled to the [the] first loop electrodes and the second loop electrodes through capacitive coupling (Fig. 7, Para. 0080-0084; Para. 0055, capacitance sensing unit, 130).

As to claim 5, Lee discloses the position detection device according to claim 1, wherein: 
the first pointer coupled to the first loop electrodes and the second loop electrodes through electromagnetic inductive coupling is an electronic pen (Fig. 7, Para. 0080-0084; Fig. 4, 5; Para. 0049, 0060-0066, EMR sensing), and 
the second pointer coupled to the first loop electrodes and the second loop electrodes through capacitive coupling is a human body (Fig. 7, Para. 0080-0084; Para. 0055, capacitance sensing unit, 130).



As to claim 6, Lee discloses the position detection device according to claim 1, wherein: 
the first loop electrodes are formed on a first surface of a substrate (Para. 0039, The rows and the columns may be formed at one side or both sides of a substantially transparent substrate separated by a substantially transparent dielectric material), 
the second loop electrodes are formed on a second surface of the substrate (Para. 0039, The rows and the columns may be formed at one side or both sides of a substantially transparent substrate separated by a substantially transparent dielectric material), and 
the first surface and the second surface are on opposite sides of the substrate (Para. 0039, The rows and the columns may be formed at one side or both sides of a substantially transparent substrate separated by a substantially transparent dielectric material).

As to claim 7, Lee discloses the position detection device according to claim 6, wherein: the substrate is a transparent substrate (Para. 0039, transparent substrate).

As to claim 9, Lee discloses the position detection device according to claim 1, wherein: each of the first loop electrodes and the second loop electrodes includes a loop and a projection portion extending toward an inside of the loop (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent No. 5,670,754 to Matsushima.
As to claim 10, Lee discloses the position detection device according to claim 1, the signal processing circuitry includes: 
a first selection circuit which, in operation, simultaneously selects two or more of the first loop electrodes that are adjacent to one another (Fig. 5; Para. 0042, first switching unit, 100); 
a second selection circuit which, in operation, simultaneously selects two or more of the second loop electrodes that are adjacent to one another (Fig. 5; Para. 0043, second switching unit, 110).
Lee does not expressly disclose a first amplification circuit which, in operation, performs amplification by summing induced electric currents caused to flow through the two or more of the first loop electrodes selected by the first selection circuit due to electromagnetic inductive coupling with the first pointer; and 
a second amplification circuit which, in operation, performs amplification by summing induced electric currents caused to flow through the two or more of the second loop electrodes selected by the second selection circuit due to electromagnetic inductive coupling with the first pointer.
Matsushima teaches a first amplification circuit which, in operation, performs amplification by summing induced electric currents caused to flow through the two or more of the first loop electrodes selected by the first selection circuit due to electromagnetic inductive coupling with the first pointer (Fig. 1; Col. 3, line 59-Col. 4, line 19; Col. 10, lines 38-52, addition amplifiers, 131); and 
a second amplification circuit which, in operation, performs amplification by summing induced electric currents caused to flow through the two or more of the second loop electrodes selected by the second selection circuit due to electromagnetic inductive coupling with the first pointer (Fig. 1; Col. 3, line 59-Col. 4, line 19; Col. 10, lines 38-52, addition amplifiers, 161).
It would have been obvious to one of ordinary skill in the art to modify the position detection device of Lee to include the addition amplifier of Matsushima because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the position detection device of Lee as modified by the addition amplifier of Matsushima can yield a predictable result of ensuring a predetermined position detection precision even if output signals greatly deviate from a quadratic function.  Thus, a person of ordinary skill would have appreciated including in the position detection device of Lee the ability to use the addition amplifier of Matsushima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 11, Lee and Matsushima disclose the position detection device according to claim 10.  Lee does not expressly disclose the two or more of the first loop electrodes that are adjacent to one another and simultaneously selected by the first selection circuit are connected in parallel with one another, and the two or more of the first loop electrodes that are adjacent to one another and simultaneously selected by the second selection circuit are connected in parallel with one another.
Matsushima discloses the two or more of the first loop electrodes that are adjacent to one another and simultaneously selected by the first selection circuit are connected in parallel with one another (Fig. 1, 2), and 
the two or more of the first loop electrodes that are adjacent to one another and simultaneously selected by the second selection circuit are connected in parallel with one another (Fig. 1, 2).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 10.

As to claim 12, Lee and Matsushima disclose the position detection device according to claim 10.  Lee discloses the two or more of the first loop electrodes that are adjacent to one another and simultaneously selected by the first selection circuit are connected in series with one another (Fig. 6A, 6B), and 
the two or more of the first loop electrodes that are adjacent to one another and simultaneously selected by the second selection circuit are connected in series with one another  (Fig. 6A, 6B). 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 discloses “an array pitch of the first loop electrodes and the second loop electrodes matches an area of contact by a human finger,” which is not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626